Citation Nr: 1203967	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2006 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

This issue (as well as several others) was the subject of a prior April 2010 Board decision; however, a November 2010 United States Court of Appeals for Veterans Claims (Court) order, implementing a Joint Motion for Partial Remand (Joint Motion) vacated the Board decision that denied service connection for bilateral hearing loss.  

Subsequently, in September 2011, the Board remanded the Veteran's appeal, for further development.  The Board otherwise is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The objective evidence does not establish that bilateral hearing loss was incurred in or aggravated by service, nor has it been shown that is was diagnosed within a year of the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.     38 U.S.C.A §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In December 2005, the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.  The Veteran was also provided a notice pursuant to Dingess in March 2006.

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical treatment records and providing a VA examination.   Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his hearing loss was directly related to noise exposure from grenades and fire fights while stationed in Vietnam.  The Veteran's in-service personnel records show that the Veteran received the National Defense Service Medal, Republic of Vietnam Campaign Medal with device, and the Vietnam Service Medal; however, none of these medals denotes combat participation, and further, the Veteran's military occupational specialty (MOS) was a cook and with the 444th Transportation Company.  The Board finds that the evidence of record does not corroborate his having been in combat. 

The Veteran's in-service treatment records do not report any complaints or treatment for acoustic trauma or hearing loss.  Furthermore, the Veteran's induction and separation examination report normal hearing.  The Veteran also noted in his November 1970 separation examination that his health was good and has not changed since his last physical.  In addition, a whisper voice test was conducted at separation where the Veteran tested 15/15.  See in-service treatment record, dated March 1969 to November 1970. 

According to the post-service treatment records, the first instances of complaints and treatment of hearing loss was in September 2003 at a VA outpatient medical facility.  While it is unclear whether the Veteran was diagnosed with bilateral hearing loss, the record states the Veteran underwent an audiological consultation. In April 2005, the Veteran reported that his ears started "hurting" two to three times a week and that he experienced occasional problems hearing and bilateral intermittent tinnitus.  The Veteran stated he had a history of noise exposure during service and civilian employment.  The results from an audiological examination indicated mild high frequency hearing loss. 

In January 2006, the Veteran underwent a VA audiological examination where he reported military noise exposure from "explosions, machine guns, mortars and big [trucks]."  The Veteran reported noise exposure from his civil employment as he worked in various plants for ten to fifteen years but stated he wore hearing protection at times.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
50
50
LEFT
30
35
45
55
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  See VA audiological examination, dated January 2006. 

The VA audiologist opined that the issue of whether the Veteran's hearing loss is caused by or aggravated by his military service could not be resolved "without resorting to mere speculation" as no hearing test was reported in the Veteran's separation examination.  Id.

In an April 2010 Board decision, the Board relied on the January 2006 VA audiological examination where the VA examiner inaccurately reported that no hearing testing was conducted upon the Veteran's separation from service and could not provide an opinion without resorting to speculation.  However, according to the November 1970 separation examination, a whisper voice examination was conducted.  

Subsequently, the Board remanded this matter in September 2011 to afford the Veteran a new VA examination and opinion.  The Veteran underwent a VA audiological examination in October 2011 where pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
55
50
LEFT
35
40
50
65
70

Speech audiometry revealed speech recognition ability of 96 percent in both the right and left ear.  In addition, the acoustic immittance and ipsilateral acoustic reflexes were normal, bilaterally.  The contralateral acoustic reflexes were abnormal, bilaterally.  See VA audiological examination, dated October 2011.

Upon review of the evidence within the claims file and the physical examination, the VA examiner determined an opinion regarding the etiology of the Veteran's hearing loss could not be determined without resorting to speculation.  The examiner stated:

Veteran's induction physical shows all hearing thresholds to be within normal limits bilaterally.  Veteran's separation physical utilized only a whispered voice hearing test which was considered to be within normal limits.  The whispered voice test does not show pure tone thresholds for discreet frequencies; therefore, a high frequency loss of hearing can not be ruled out by this test.  Any comments regarding high frequency hearing thresholds would require a resort to speculation.  Id. 

The evidence indicates that the Veteran has been diagnosed with bilateral sensorineural hearing loss, as defined by 38 C.F.R. § 3.385.  The Board finds that service connection is not warranted, however, because the evidence does not indicate that the Veteran's hearing loss is related to the in- service noise exposure, or that either was otherwise incurred in service.  There is also no evidence suggesting that bilateral hearing loss was diagnosed within a year of the Veteran's separation from service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The October 2011 VA examiner determined the Veteran's bilateral hearing loss could not be attributed to service without resorting to speculation.  The Board is unable to grant a claim based on speculation.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation). 

However, it is pointed out that when an examiner is asked to render an etiology opinion determines that she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 8. 

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9.  "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed."  Id. at 10. 

In this case, the Board finds that all available, pertinent medical information was presented to, and considered by, the VA examiner.  The examiner conducted a thorough examination of the Veteran and reviewed the Veteran's lay statements regarding his hearing loss, as well as the claims folder. 

Furthermore, the United States Court of Appeals for the Federal Circuit has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In this case, the reported symptoms of bilateral hearing loss occurred many years after the Veteran separated from service; approximately thirty three years.  In addition, the Veteran has not submitted any competent medical evidence relating his condition to service, and although he has reported that such a link exists, as a layperson, he is not competent to comment on the etiology of a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Although the Board is sympathetic to the Veteran's claim and appreciates his honorable service, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Should the Veteran wish for further review, he is free to resubmit his claim with any addition evidence to the RO.  Consequently, in light of the lack of competent evidence supporting the claim, service connection must be denied as to bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


